Per Curiam.
—A peremptory writ of mandamus issued against the Trustees of the Waterworks and Improvement Bonds of the City of Jacksonville, ordering them “to forthwith prepare and submit to the City Council of said city an itemized estimate of the amount of money necessary and advisable in your opinion to spend in the operation, extension, enlargement and improvement of the electric light plant and waterworks of the said city during the ensuing year.”
The City Council was entitled to this information in making up its budget and tax levy. This much is admitted, but the Trustees insist that to make this submission commits them to the liabilities and penalties of the budget system, from which they claim to be exempt, and the whole argument before us is directed to this question.
We fail to see, however, that the record presents this question, and so limiting our conclusions, no further discussion is needed.